249 S.W.3d 898 (2008)
STATE of Missouri, DEPARTMENT OF SOCIAL SERVICES, DIVISION OF FAMILY SUPPORT, Respondent,
v.
Dennis SIEG, Appellant.
No. WD 67642.
Missouri Court of Appeals, Western District.
April 15, 2008.
Ross Stanley Myers, Lee's Summit, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, MO, and Linda Manlove-Braxton, Office of Attorney General, Kansas City, MO, for respondent.
Before PAUL M. SPINDEN, Presiding Judge, JOSEPH M. ELLIS, Judge, and THOMAS H. NEWTON, Judge.

ORDER
Dennis Sieg appeals the circuit court's judgment to affirm the Division of Family Support's decision that he owed $22,744.80 in unpaid child support. We affirm the circuit court's judgment in this per curiam order entered pursuant to Rule 84.16(b).